Citation Nr: 0703963	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  00-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected postoperative lipoma 
incision scar of the posterior skull.

2.  Entitlement to an initial compensable evaluation for the 
service-connected eczema.

3.  Entitlement to service connection for a claimed right 
foot disorder.

4.  Entitlement to service connection for claimed 
hemorrhoids.

5.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a left total hip 
arthroplasty for the period from March 1, 1998 until March 
20, 2000, and an evaluation in excess of 50 percent beginning 
on May 1, 2002.

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected postoperative chronic 
anterior cruciate ligament insufficiency with reconstruction 
surgeries of the right knee.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to February 
1998.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a  September 1999 rating decision issued by the 
RO.

In a June 2000 rating decision, the RO granted a temporary 
total evaluation for the service-connected residuals of a 
left hip replacement based on surgical treatment requiring 
convalescence for the period from March 20, 2000 to May 1, 
2001.  The RO also increased the underlying disability rating 
from 20 percent to 30 percent, effective on May 1, 2001.

In a subsequent December 2001 rating decision, the RO 
extended the temporary total evaluation assigned for 
convalescence to May 1, 2002.  The RO continued the veteran's 
30 percent rating as of May 1, 2002.  Thereafter, in an 
August 2003 rating decision, the RO granted an increased 
rating of 50 percent for the left hip arthroplasty, effective 
on May 1, 2002.  It is also noted that appellant was awarded 
a total rating based on individual unemployability effective 
May 1, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased schedular rating for the service-
connected left hip disability remains in appellate status.

The Board remanded all of the present claims back to the RO 
in April 2005.

The claims for higher evaluations for left hip and right knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative lipoma 
incision scar of the posterior skull is not productive of 
secondary limitation of function of an affected part; a 
marked and unsightly deformity of eyelids, lips, or auricles; 
or visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or a paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
"characteristics of disfigurement" as defined under VA 
regulations.

2.  The veteran's service-connected eczema is only slight in 
degree and is not productive of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area; and 
there is also no evidence of eczema with at least five 
percent, but less than 20 percent of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.   

3.  The veteran has not been shown to have a claimed right 
foot fracture that was first manifest in service, and there 
is no evidence of right foot arthritis within one year 
following service; there is also no evidence of a permanent 
worsening of right pes planus during service.

4.  The veteran has not been shown to have claimed 
hemorrhoids that were first manifest in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected postoperative lipoma 
incision scar of the posterior skull have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic 
Codes 7800 and 7803-7805 (2006); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7800 and 7803-7805 (2001).

2.  The criteria for an initial compensable evaluation for 
the service-connected eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic Codes 
7806 (2006); 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(2001).

3.  A claimed right foot disorder was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

4.  Claimed hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

As to VA examinations, the Board is aware that, in its April 
2005 remand, the Board requested examinations corresponding 
to all claims on appeal.  Such examinations were scheduled 
for December 2005, but the veteran failed to report for the 
examinations.  Efforts to contact the veteran by mail and 
phone proved unsuccessful.  Documentation of such efforts is 
included in the claims file.

In this regard, the Board notes that it is well established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she can help in 
providing putative evidence, such as showing up for an 
examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Insofar as the veteran has not appeared for the scheduled 
examinations and has provided no explanation for his failure 
to report, the Board is of the opinion that no further 
assistance in this regard is required on the part of the VA.

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claims, no further effort will be expended 
to assist the veteran in this regard.  The claims must be 
evaluated solely on the evidence currently of record.  

As to VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims, the Board is satisfied 
that the RO met this duty in letters issued between May 2001 
and November 2005.  By these letters, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision, but that decision was issued more 
than a year prior to the enactment of the VCAA.  Moreover, 
the veteran's claims have been readjudicated in multiple 
Supplemental Statements of the Case, most recently in 
February 2006.  Accordingly, there remain no procedural 
concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any absence of such notification is not prejudicial 
in this case insofar as the service connection claims are 
concerned.  With service connection cases, no disability 
rating or effective date is assigned when service connection 
is denied.  Also, in cases where service connection is 
granted, it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Also, the RO notified the veteran in multiple rating 
decisions, including an August 2003 rating decision, that he 
had been assigned specific evaluations and effective dates 
for his service-connected skin disabilities.  The Board finds 
that this action satisfies VA's requirements in view of 
Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Skull lipoma

The RO granted service connection for a postoperative lipoma 
incision scar of the posterior skull in a September 1999 
rating decision, following an in-service excision of a lipoma 
in that region.  The RO has assigned the veteran's evaluation 
at the 10 percent rate under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.

Under Diagnostic Code 7803, a maximum evaluation of 10 
percent is assigned in cases of superficial and unstable 
scars.  A "superficial" scar is one not associated with 
underlying soft tissue damage, whereas an "unstable" scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
painful on examination.  

The Board notes that these provisions were revised, effective 
August 30, 2002, with only minimal changes; the old criteria 
of Diagnostic Code 7803 referred to poorly nourished scars 
with repeated ulceration, while the old criteria of 
Diagnostic Code 7804 pertained to tender and painful scars 
upon objective demonstration.

Also, under Diagnostic Code 7805, other scars may be limited 
on the basis of limitation of function of the affected part.  
This provision was not substantially revised in 2002.

During the pendency of this appeal, the remaining diagnostic 
criteria for evaluating skin disorders, including 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, were substantially revised.  
These revisions were effectuated as of August 30, 2002.

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800 (2001), effective through August 29, 
2002, a 10 percent evaluation contemplated moderate and 
disfiguring scars.  A 30 percent evaluation was in order for 
severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent 
evaluation was warranted for scars resulting in complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.

A note accompanying the now-deleted provisions of Diagnostic 
Code 7800 indicates that, when in addition to tissue loss and 
cicatrisation, there was marked discoloration, color 
contrast, or the like, the 50 percent evaluation could be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, could be submitted for central office rating, with 
several unretouched photographs.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7800, effective from August 30, 2002, eight 
"characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm.) in length; (2) a scar of at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

The Board has reviewed the relevant medical findings and 
observes that they are not consistent with an evaluation in 
excess of 10 percent, regardless of which set of criteria is 
used.  The October 1998 VA general medical examination 
revealed only a raised, uneven, and tender scar on the 
posterior scalp.  A VA scars examination from January 2002 
showed a 2mm. by 4mm. scar, with a small area of denudation 
(no hair growth) and no discoloration of the skin, fixation, 
depression, tenderness, recurrence, or pain.  The veteran did 
complain of a "strange sensation" when wearing a hat.

As noted above, the veteran failed to report for a VA scars 
examination in December 2005, without explanation.  
Accordingly, no further examination will be scheduled, and 
the determination must be made on the evidence currently of 
record. 

The evidence presently of record does not indicate secondary 
limitation of function of an affected part; a marked and 
unsightly deformity of eyelids, lips, or auricles; or visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or a paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three "characteristics of 
disfigurement" as defined under VA regulations.  The scar is 
instead tender, only slightly disfiguring and uneven, and 
otherwise nonsymptomatic.

Consequently, there is no basis for an initial evaluation in 
excess of 10 percent for the service-connected postoperative 
lipoma incision scar of the posterior skull, and this claim 
must be denied.  38 C.F.R. § 4.7.

C.  Eczema

The RO granted service connection for eczema in a September 
1999 rating decision, following in-service treatment for this 
disorder in the right upper extremity region.  The RO has 
assigned the veteran's evaluation at the zero percent rate 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7806, have been substantially revised.  These 
revisions were effectuated as of August 30, 2002.

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2001), effective through August 29, 
2002, a zero percent evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
non-exposed surface or small area.  A 10 percent evaluation 
contemplated exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation was in order for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002, a zero 
percent evaluation contemplates less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

During his October 1998 VA general medical examination, the 
veteran reported a patch of eczema on the right posterior 
upper arm, without effective results with hydrocortisone.  
The examination of the extremities was unremarkable as to 
skin diseases, and a skin examination revealed only scars of 
the right knee, left upper chest, and posterior scalp.  No 
lesions were noted.  The examiner rendered an assessment of 
eczema, without further discussion.

The veteran was also treated for seborrheic dermatitis of the 
forehead, eyelids, and beard in October 2003, although it by 
no means clear that this particular skin disease is 
encompassed by the service-connected disability.

As noted above, the veteran failed to report for a VA skin 
examination in December 2005, without explanation.  This 
examination would have further clarified the nature and 
extent of the veteran's service-connected eczema.  
Accordingly, no further examination will be scheduled, and 
the determination must be made on the evidence currently of 
record. 

The limited evidence of record does not demonstrate 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  There is also no evidence of 
eczema with at least five percent, but less than 20 percent 
of the entire body, or at least five percent, but less than 
20 percent, of exposed areas affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Rather, the 
evidence reflects at most a slightly disabling disorder 
covering little surface area.

Consequently, there is no basis for an initial compensable 
evaluation for eczema, and this claim must be denied.  
38 C.F.R. § 4.7.

III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

As to aggravation, under 38 U.S.C.A. § 1111, a veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

In a precedent opinion, VA's Office of General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

B.  Right foot disorder

The Board has reviewed the veteran's service medical records 
and observes that an examination report, apparently dated in 
March 1994 (the month of entry into service), indicates 
asymptomatic pes planus.

In October 1994, during service, the veteran was treated for 
right foot pain, following a falling injury.  The examination 
revealed edema around the arch, purplish bruising, and 
tenderness.  The examiner rendered an assessment of rule out 
a fractured foot.  X-rays, however, were negative for 
evidence of a fracture.

The report of the veteran's June 1997 separation examination 
is negative for any abnormalities of the feet, and he denied 
a history of foot trouble in the corresponding medial history 
report.

Subsequent to service, x-rays of the right foot from May 
1998, conducted following complaints of pain at the medial 
border, revealed soft tissues within normal limits, 
appropriate bone mineralization, a prominent navicular bone, 
pes planus, and no evidence of an acute fracture or 
dislocation.

The veteran's October 1998 VA orthopedic examination revealed 
a decreased excursion on the right first and second foot 
digits.  A CT scan revealed a comminuted fracture of the 
firth metatarsal base on the right foot, with multiple tiny 
fragments present.  No arthritis was indicated.  In a 
February 1999 addendum, the examiner rendered a diagnosis of 
right foot pes planus.  

During VA treatment in August 1999, the veteran reported 
hurting his foot the prior year and having foot surgery in 
June 1999 following a fracture of the base of the right fifth 
toe.  He noted that his foot was "no longer bothering him."  
The examiner rendered an assessment of status post right foot 
surgery.

The veteran reported a right foot injury dating back to 1999 
during his June 2001 VA orthopedic examination.  The examiner 
rendered a diagnosis of status right foot fracture and repair 
but provided no opinion as to etiology.

The veteran failed to report for a VA feet examination in 
December 2005, without explanation.  Accordingly, no further 
examination will be scheduled, and the determination of this 
claim must be made on the evidence currently of record. 

A review of the above records indicates a history of 
treatment for both right pes planus and a right foot 
fracture.

As to pes planus, this disorder appears to have been noted at 
entry into service in March 1994.  The veteran, however, has 
presented no evidence of in-service treatment for pes planus 
or an opinion that pre-existing pes planus was aggravated 
during service.  It was not even noted at the time of 
examination for service separation.

As to a fracture of the foot, the Board notes that this 
disorder was not shown until several months after service, 
and the veteran reported in August 1999 that this fracture 
was sustained in the prior year.  In June 2001, he dated the 
fracture back to 1999, clearly subsequent to service.  There 
is no medical evidence of record relating the fracture back 
to service and no indication that this fracture was 
etiologically related to the 1994 right foot injury.  X-rays 
at that time did not reveal a fracture, and there is no 
evidence of continuing foot pathology after that event.

The Board further notes that this fracture, without evidence 
of arthritis, is not among the disorders for which 
consideration on a presumptive service connection basis under 
38 C.F.R. §§ 3.307 and 3.309 is warranted.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a right foot 
disorder, and this claim must be denied. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Hemorrhoids

During service, in December 1996, the veteran reported rectal 
bleeding, and an examination revealed a small external 
hemorrhoid.  A flexible sigmoidoscopy from March 1997, 
however, was negative for any abnormalities of the perianal 
region and anal canal.  

The report of the veteran's June 1997 VA separation 
examination indicates that he complained of hemorrhoids, but 
the reported hemorrhoids were not visualized or palpated, and 
there was no occult blood.

Subsequent to service, the veteran's October 1998 VA general 
medical examination contains a diagnosis of hemorrhoids.  The 
report, however, indicates that a physical examination of 
this claimed disorder was "[d]eferred."  It does not appear 
that a follow-up examination was ever conducted.

In view of this, the Board requested a further VA examination 
in its April 2005 remand.  As noted above, however, the 
veteran failed to report for a VA rectum and anus examination 
in December 2005, without explanation.  Accordingly, no 
further examination will be scheduled, and the determination 
must be made on the evidence currently of record. 

Even assuming, without conceding, that hemorrhoids were 
present in October 1998, the veteran has presented no medical 
evidence to support the contention that the current disorder 
was first manifest in service.  Several examinations for 
hemorrhoids were negative in 1997, despite treatment in the 
prior year, and the Board also notes that hemorrhoids are not 
among the disorders for which consideration on a presumptive 
service connection basis under 38 C.F.R. §§ 3.307 and 3.309 
is warranted.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
several lay submissions.  Again, however, the veteran has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hemorrhoids, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected postoperative lipoma incision scar of the 
posterior skull is denied.

An initial compensable evaluation for the service-connected 
eczema is denied.

Service connection for a claimed right foot disorder is 
denied.

Service connection for claimed hemorrhoids is denied.


REMAND

In September 2006, the RO received additional medical 
documentation from the veteran, including the report of an 
orthopedic examination conducted at a military facility in 
August 2006 and an April 2004 left hip surgical report from 
the same facility.  The August 2006 examination specifically 
addressed the service-connected left hip and right knee 
disorders, and the report contains information directly 
relevant to the veteran's claims for increased evaluations 
for those disorders.  This submission was not accompanied by 
any kind of waiver form or lay statement with corresponding 
language.  The RO forwarded the submission to the Board in 
December 2006.

As this evidence was first submitted to the RO, it is 
incumbent upon the RO to issue a Supplemental Statement of 
the Case addressing the relevant issues.  See e.g., 38 C.F.R. 
§§ 19.31, 19.37, 20.1304.  The absence of a Supplemental 
Statement of the Case represents a procedural defect 
requiring a remand to the RO, in the absence of a waiver.  
38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

After consideration of all evidence added 
to the claims file since the February 
2006 Supplemental Statement of the Case, 
the veteran's claims for higher 
evaluations for left hip and right knee 
disorders should be readjudicated.  If 
the determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). If he is now willing to report for a physical 
examination of the hip and knee, he should so indicate to the 
RO, at which time appropriate action can be considered.  
Otherwise, proceedings should be as otherwise set forth 
herein.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


